JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and supplement thereto filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed March 12, 2003, dismissing without prejudice for lack of jurisdiction, be affirmed for the reasons stated in that court’s memorandum and dismissal order. Appellant’s complaint failed to assert a federal cause of action or the necessary minimum monetary amount in controversy to support the court’s jurisdiction.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.